Broyles, C. J.
1. “The right of an executor to appropriate the distributive share of one of the heirs of an estate to the payment of debts due by the heir to the testator is superior to the lien of a judgment against the heir.” Haley v. Parlain, 31 Ga. App. 144 (120 S. E. 14); Lester v. Toole, 20 Ga. App. 381 (93 S. E. 55) ; Streety v. McCurdy, 104 Ala. 493 (16 So. 686).
2. “The fact that the debtor legatee had become a bankrupt after the testator’s death does not preclude the executor from retaining the amount of the debt.” 24 C. J. 488, § 1317, note 39(b), and cit. “The effect of a discharge is to release the personal liability only. It does not affect liens upon his property. If they are valid, under the laws of the State and the bankrupt act, they may be enforced after a discharge is granted.” 2 Loveland on Bankruptcy, 1343, § 749.
3. Under the foregoing rulings and the agreed statement, of facts, the judge, trying the case without a jury, did not err in finding against the traverse of the answer of the garnishees, and in sustaining the answer. Judgment affirmed.

MacIntyre and Guerry, JJ., concur.